EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In claim 10 lines 14-15 , with the limitation “the operation of film boiling”, delete –the --.  

The examiner’s amendment is provided to amend claim 10 to be consistent with the wording of claim 1 line 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 7, 2022